     Case 1:20-cv-01630-NONE-BAM Document 13 Filed 09/21/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    LUIS GAETA,                                        Case No. 1:20-cv-01630-NONE-BAM (PC)
12                       Plaintiff,                      ORDER GRANTING MOTION FOR
                                                         EXTENSION OF TIME TO RESPOND TO
13            v.                                         SCREENING ORDER AND DENYING
14    SHERMAN, et al.,                                   RENEWED MOTION FOR COUNSEL

15                       Defendants.                     (ECF No. 12)

16                                                       THIRTY (30) DAY DEADLINE
17

18          Plaintiff Luis Gaeta (“Plaintiff”) is a state prisoner proceeding pro se in this civil rights

19   action pursuant to 42 U.S.C. § 1983. This action was removed to this Court on November 12,

20   2020. (ECF No. 1.)

21          On August 2, 2021, the Court denied Plaintiff’s motion for appointment of counsel and

22   screened the complaint. (ECF No. 11.) Plaintiff was directed to either file a first amended

23   complaint or notify the Court of his willingness to proceed only on the cognizable claim

24   identified by the Court, within thirty days from the date of service of that order. (Id.)

25          Currently before the Court is Plaintiff’s request for a continuance and renewed request for

26   appointment of counsel, filed September 16, 2021. (ECF No. 12.) Defendants have not had an

27   opportunity to file a response, but the Court finds a response unnecessary. The motion is deemed

28   submitted. Local Rule 230(l).
                                                        1
     Case 1:20-cv-01630-NONE-BAM Document 13 Filed 09/21/21 Page 2 of 3


 1          In his motion, Plaintiff states that although the Court’s screening order is postmarked

 2   August 2, 2021, it was not delivered to his person until August 25, 2021, all but exhausting his

 3   thirty-day deadline. (ECF No. 12.) Plaintiff also argues that he disagrees with the Court’s denial

 4   of his prior motion for appointment of counsel, highlighting the difficulties faced as a result of the

 5   COVID-19 pandemic, including the resulting institutional shutdowns and lockdowns, mail holds,

 6   mailing times, and difficulties accessing the law library at his institution. (Id.)

 7          As to Plaintiff’s renewed request for appointment of counsel, the Court will not reiterate

 8   the discussion presented in the August 2, 2021 screening order. The Court does not find that the

 9   COVID-19 pandemic presents the required exceptional circumstances, as all incarcerated

10   plaintiffs are experiencing the same hardships faced by Plaintiff in litigating their civil actions.

11          After review of the motion, however, the Court finds good cause to grant the requested

12   extension of time for Plaintiff to file his first amended complaint or notify the Court of his

13   willingness to proceed on the cognizable claim identified. Fed. R. Civ. P. 6(b). The Court finds

14   that an extension of thirty (30) days is appropriate under the circumstances.

15          Accordingly, IT IS HEREBY ORDERED as follows:

16          1. Plaintiff’s renewed motion to appoint counsel, (ECF No. 12), is DENIED, without

17              prejudice;

18          2. Plaintiff’s motion for extension of time, (ECF No. 12), is GRANTED;

19          3. The Clerk’s Office shall send Plaintiff a complaint form;

20          4. Within thirty (30) days from the date of service of this order, Plaintiff must either:
21                  a. File a first amended complaint, limited to 25 pages, curing the deficiencies

22                      identified by the Court’s August 2, 2021 screening order; or

23                  b. Notify the Court in writing that he does not wish to file a first amended

24                      complaint and he is willing to proceed only on his claims for unconstitutional

25                      conditions of confinement in violation of the Eighth Amendment and for

26                      negligence against Defendants Sherman and Milam; and
27   ///

28   ///
                                                         2
     Case 1:20-cv-01630-NONE-BAM Document 13 Filed 09/21/21 Page 3 of 3


 1         5. If Plaintiff fails to comply with this order, the Court will recommend dismissal of

 2               this action, without prejudice, for failure to obey a court order and for failure to

 3               prosecute.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     September 21, 2021                        /s/ Barbara   A. McAuliffe           _
                                                      UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      3
